Motion to resettle order entered January 14, 1930, granted and order resettled so that conclusions of law numbered 2 and 5 respectively shall read as follows: “ 2. That the plaintiffs are estopped from any alleged claim based upon the defendant’s use of the name of ' Universal Tours ’ by reason of the filing by them in the office of the clerk of the county of Kings as above found of the certificates of their discontinuance and termination of the conduct and transaction of any business under the names of ‘ Universal Tours ’ and 1 Universal Tour Co.’ and thereby also directing and authorizing the said county clerk to cancel the certificates, theretofore filed by Julius Lehrenkrauss and Herman C. Lehrenkrauss, the predecessors in interest of the plaintiffs, on October 28, 1915, *796and May 7, 1917.” “ 5. That the legend ‘ Universal Tours ’ is a good and valid trade name when used in the travel agency business and defendant has the right to use the same.” Present — Lazansky, P. J., Rich, Young, Hagarty and Carswell, JJ.